—An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Arlene Silverman, J., at plea; Renee A. White, J., at sentence), rendered on or about June 23, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgment *561so appealed from be and the same is hereby affirmed. Concur— Gonzalez, P.J., Tom, Sweeny, Richter and Manzanet-Daniels, JJ.